DETAILED ACTION
	The following is a non-final office action in response to Applicant’s amendment and request for continued examination filed February 13, 2022.  Applicant’s February 13th amendment amended independent claims 1, 16 and 38; canceled claims 9-15 and 17-36; and added new claims 39-45.  Currently Claims 1-8, 16, and 37-45 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on February 13, 2022 has been entered.
 

Response to Amendment
	The Objection to the Title in the previous office action is withdrawn in response to Applicant's amendment to the Title.
	The 35 U.S.C. 101 rejection of claims 1-8, 16, 37 and 38 in the previous office action is maintained.
	The 35 U.S.C. 103(a) rejection of claims 1-8, 16, 37 and 38 in the previous office action is withdrawn in response to Applicant's amendments to the claims.
	Applicant's amendments to the claims necessitated the new grounds of rejection.


Response to Arguments
Applicant's arguments filed February 13, 2022 have been fully considered but they are not persuasive. Specifically, Applicant argues that the claims are patent eligible under 35 U.S.C. 101 as the claims are not directed to one of the enumerated groupings of abstract ideas and provides meaningful limitations beyond just linking an abstract idea to a particular technological environment (Remarks:  Last Paragraph, Page 10; Paragraph 1, Page 11).

In response to Applicant’s argument that the claims are patent eligible under 35 U.S.C. 101, the examiner respectfully disagrees.
The claims are directed to ‘arranging for the transportation of a crop product’ (preamble claim 1) or “in Transit Re-Routing of Agricultural Crop Based on Real-Time Crop Conditions” (newly amended title) wherein transportation of crop is an old, well-known and conventional business practice and economic activity which as been in place since the very beginning of agricultural production/farming – crops always need to be transported from where they are grown to where they are consumed.  Additionally, the claims are directed to selecting, routing and re-routing a transportation entity (business, truck, driver, etc.) which is directed to organizing a human activity.
The claims clearly fall into both the subcategories of sales activities and commercial interactions as well as organizing human activity – as such they are directed to an abstract idea. 
Further the claims do not recite significantly more than the abstract idea.  For example, Claim 1 recites a plurality of method steps all of which can be readily accomplished by a human mind and/or with pen and paper), in fact the claims do not positively recite a technological element, such as a computer, performing any of the method steps.  A human can readily access a set of satellite images in real-time and determine crop unloading/loading times by analyzing the set of images and then subsequently modify a route of a transportation entity – none of the claimed steps recites a computer 
The claims are directed to a well-known business practice – transportation entity routing – in this case routing/re-routing a transportation ‘entity’ (could be a person, a business, a vehicle or the like) for transporting crops from a pick-up location to a destination location.  While the claims may represent an improvement to the business process of selecting/modifying transportation route for a crop they in no way either claimed or disclosed represent a practical application. 
Under the 2019 Revised Guidance, the claims are evaluated to determine if additional elements that integrate the judicial exception into a practical application (see Manual of Patent Examining Procedure ("MPEP") §§ 2106.05(a)-(c), (e)- (h)).  See 2019 Revised Guidance, 84 Fed. Reg. at 51-52, 55.  A claim that integrates a judicial exception into a practical application applies, relies on, or uses the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See 2019 Revised Guidance, 84 Fed. Reg. at 54. 
For example, limitations that are indicative of "integration into a practical application" include:
Improvements to the functioning of a computer, or to any other technology or technical field -  see MPEP § 2106.05(a);
Applying the judicial exception with, or by use of, a particular machine -  see MPEP § 2106.05(b);
Effecting a transformation or reduction of a particular article to a different state or thing -  see MPEP § 2106.05(c); and
Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment,  such that the claim as a whole is more than  a drafting effort designed to monopolize the exception - see MPEP § 2106.05(e).

In contrast, limitations that are not indicative of "integration into a practical application" include:
Adding the words "apply it" (or an equivalent) with the judicial exception, or merely include instructions to implement an abstract idea on a computer, or 
Adding insignificant extra-solution activity to the judicial exception- see MPEP § 2106.05(g); and
Generally linking the use of the judicial exception to a particular technological environment or field of use - see MPEP 2106.05(h).
See 2019 Revised Guidance, 84 Fed. Reg. at 54-55 ("Prong Two").

In view of the 2019 Revised Guidance, one must consider whether there are additional elements set forth in the claims that integrate the judicial exception into a practical application.  The identified additional non-abstract elements recited in the independent claims are the generic storage medium comprising instructions (Claim 16, Claim 38 preamble), hardware processor (Claim 16, Claim 38 preamble).  Independent claim 1 fails to recite any additional non-abstract elements of any kind (i.e. not a single computer or other technological components is required to perform the recited method steps).  These generic computer hardware (recited ONLY in independent claims 16 and 38) merely performs generic computer functions of receiving, processing and providing data and represent a purely conventional implementation of applicant’s crop transportation routing in the general field of transprotation and do not represent significantly more than the abstract idea.  See at least MPEP § 2106.05(a) ("Improvements to the Functioning of a Computer or to Any Other Technology or Technical Field").
These recited additional elements are merely generic computer components.  The claims do present any other issues as set forth in the 2019 Revised Guidance regarding a determination of whether the additional generic elements integrate the judicial exception into a practical application.  See Revised Guidance, 84 Fed. Reg. at 55. Rather, the claims on appeal merely use instructions to implement an abstract idea on a computer, or merely use a computer as a tool to perform an abstract idea.

Thus, under Step 2A, Prong Two (MPEP §§ 2106.05(a)-(c) and (e)- (h)), the claims do not integrate the judicial exception into a practical application. 
 
There is a fundamental difference between computer functionality improvements, on the one hand, and uses of existing computers as tools to perform a particular task, on the other — a distinction that the Federal Circuit applied in Enfish, in rejecting a § 101 challenge at the first stage of the Mayo/Alice framework because the claims at issue focused on a specific type of data structure, i.e., a self-referential table, designed to improve the way a computer stores and retrieves data in memory, and not merely on asserted advances in uses to which existing computer capabilities could be put. See Enfish, 822 F.3d at 1335-36.  Here the claims simply use a computer as a tool and nothing more.
For the reasons outlined above, that claims 1, 16 and 38 recite a method of organizing human activity, i.e., an abstract idea, and that the additional element recited in the claim beyond the abstract idea (i.e., processor, memory storing instructions) is no more than a generic computer component used 
Step Two of the Mayo/Alice Framework (2019 Revised Guidance, Step 2B)
Having determined under step one of the Mayo/Alice framework that the claims are directed to an abstract idea, we next consider under Step 2B of the Guidance, the second step of the Mayo/Alice framework, whether the claims include additional elements or a combination of elements that provides an “inventive concept,” i.e., whether an additional element or combination of elements adds specific limitations beyond the judicial exception that are not “well-understood, routine, conventional activity” in the field (which is indicative that an inventive concept is present) or simply appends well-understood, routine, conventional activities previously known to the industry to the judicial exception. 2019 Revised Guidance, 84 Fed. Reg. at 56.
Under step two of the Mayo/Alice framework, the elements of each claim are considered both individually and “as an ordered combination” to determine whether the additional elements, i.e., the elements other than the abstract idea itself, “transform the nature of the claim” into a patent-eligible application. Alice Corp., 573 U.S. at 217 (citation omitted); see Mayo, 566 U.S. at 72-73 (requiring that “a process that focuses upon the use of a natural law also contain other elements or a combination of elements, sometimes referred to as an ‘inventive concept,’ sufficient to ensure that the patent in practice amounts to significantly more than a patent upon the natural law itself’ (emphasis added) (citation omitted)).
Here the only additional element recited in claims 1, 16 and 38 beyond the abstract idea is a “processor” and memory storing instructions i.e., generic computer component. See Alice, 573 U.S. at .
	
Applicant’s arguments, see Page 12, filed February 13, 2022, with respect to the rejection(s) of claim(s) 1-8, 16, and 37-38 under 35 U.S.C. 103(a) (Kadaba, Friend et al., Beasley et al.) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kadaba, Friend et al., Beasley et al. and Flood et al., U.S. Patent Publication No. 20190102623.



2019 Subject Matter Eligibility Guidance
On January 7th the United States Patent and Trademark Office announced guidance for the application of 35 U.S.C. 112 to computer implemented inventions.  The USPTO’s 2019 Guidance for Examining Computer-Implemented Functional Claim Limitations for Compliance with 35 U.S.C. 112 provides cautionary warnings to patent applicants who describe and claim computer-implemented inventions in only broad, general terms. This new guidance is intended to address the “problem with broad functional claiming without adequate structural support in the specification” and address “when a claim is purely functional in nature rather than reciting with any specificity how the claimed function is achieved.”
Of particular note to the instant application are at least the following statements within the 2019 guidance:
Even if a claim is not construed as a means-plus function limitation under 35 U.S.C. § 112(f), computer-implemented functional claim language must still be evaluated for sufficient disclosure under the written description and enablement requirements of 35 U.S.C. § 112(a). As explained in further detail below, a specification must describe the claimed invention in sufficient detail (e.g., by disclosure of an algorithm) to establish that the applicant had possession of the claimed invention as of the application filing date. Additionally, any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention. (Page 15)
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 
In order to satisfy the written description requirement set forth in 35 U.S.C. § 112(a), the specification must describe the claimed invention in sufficient detail such that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention at the time of filing. For instance, the specification must provide a sufficient description of an invention, not an indication of a result that one might achieve. (Page 17)
When examining computer-implemented, software-related claims, examiners should determine whether the specification discloses the computer and the algorithm(s) that achieve the claimed function in sufficient detail that one of ordinary skill in the art can reasonably conclude that the inventor possessed the claimed subject matter at the time of filing. An algorithm is defined, for example, as “a finite sequence of steps for solving a logical or mathematical problem or performing a task.” Microsoft Computer Dictionary (5th ed., 2002). Applicant may “express that algorithm in any understandable terms including as a mathematical formula, in prose, or as a flow chart, or in any other manner that provides sufficient structure.” Finisar, 523 F.3d at 1340 (internal citation omitted).  It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83. If the specification does not provide a disclosure of the computer and algorithm(s) in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result, a rejection under 35 U.S.C. § 112(a) for lack of written description must be made. See MPEP § 2161.01, subsection I. (Page 19)
The Federal Circuit has repeatedly held that the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without undue experimentation. See Trs. of Bos. Univ., 896 F.3d at 1364 (Page 21)
The announcement of the new guidance as well as details of the 2019 Revised Patent Subject Matter Eligibility Guidance can be found here https://www.uspto.gov/about-us/news-updates/us-patent-and-trademark-office-announces-revised-guidance-determining-subject 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8, 16, and 37-45 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Regarding independent claims 1, 16 and 38, the claims recite “as the transportation entity is navigating the selected route accessing via a set of satellites in real-time a set of satellite images of the destination location” and subsequently “performing one or more image analysis operations on the set of satellite images to determine a real-time crop unloading wait time at the destination location” wherein Applicant’s specification does not provide sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least analyzing a set of satellite images to determine crop unloading wait time at a destination location as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.

While specification Paragraph 55 tangentially mentions in a single sentence analysis of satellite images, the paragraph does not discuss at any level real-time image analysis much alone utilizing real-time image analysis of a set of satellite images to determine crop unloading times at a destination location.  A single sentence mentioning analysis of satellite images is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Similarly Specification Paragraph 106 discloses analyzing satellite images however the paragraph fails to disclose real-time image analysis much alone utilizing real-time image analysis of a set of satellite images to determine crop unloading times at a destination location as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 171 discloses estimated wait times however fails to disclose or discuss at any level of detail determine crop unloading wait times based on real-time image analysis of satellite images as claimed.
Specification Paragraphs 185 discloses accessing external data sources including traffic monitoring traffic data, data from electronic logging devices and data from cell-phone transmissions and that environmental information describes predicted wait times to load crop or unload crops.  The paragraph fails to disclose real-time image analysis of a set of satellite data or HOW to determine predicted wait times disclosed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.
Specification Paragraph 213 discloses determining real-time or estimated wait times based on real-time satellite data and that estimated wait time may be determined based on data received from electronic logging devices or from cell phone transmissions or historic wait times.  This paragraph, like the remainder of Applicant’s disclosure fails to disclose a real-time image analysis much alone utilizing 
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “as the transportation entity is navigating the selected route accessing via a set of satellites in real-time a set of satellite images of the destination location” or subsequently “performing one or more image analysis operations on the set of satellite images to determine a real-time crop unloading wait time at the destination location” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of potential system/device capabilities without any disclosure as to HOW those wished for capabilities are 
The Federal Circuit explained that “[t]he test for the sufficiency of the written description ‘is whether the disclosure of the application relied upon reasonably conveys to those skilled in the art that the inventor had possession of the claimed subject matter as of the filing date.’” Id. at 682 (quoting Ariad, 598 F.3d at 1351). The Federal Circuit emphasized that “[t]he written description requirement is not met if the specification merely describes a ‘desired result.’” Vasudevan, 782 F.3d at 682 (quoting Ariad, 598 F.3d at 1349). Thus, in applying this standard to the computer implemented functional claim at issue, the Federal Circuit stated that “[t]he more telling question is whether the specification shows possession by the inventor of how [the claimed function] is achieved.” Vasudevan, 782 F.3d at 683.  
It is noted that the written description requirement under 112(a) is not satisfied by stating that one of ordinary skill in the art could devise an algorithm to perform the specialized programmed functions. For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An original claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient).
Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 

Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the steps of “as the transportation entity is navigating the selected route accessing via a set of satellites in real-time a set of satellite images of the destination location “ or “performing one or more image analysis operations on the set of satellite images to determine a real-time crop unloading wait time at the destination location” as claimed.

Further Regarding independent claims 1, 16 and 38, the claims recite “modifying, in real-time, the selected route of the transportation entity based on the determined crop unloading wait times at the destination location” wherein Applicant’s specification does not provide sufficient description to show possession of the invention.  Specifically, Applicant’s specification fails to provide a specific algorithm, models, flow-charts, steps, processes or the like for at least analyzing a set of satellite images to determine crop unloading wait time at a destination location, as disused above, and then modifying in real-time a transportation route based on the determined crop unloading wait times at a destination location as claimed. Applicant’s specification only describes an indication of a result that one might achieve. This is insufficient to show possession or enablement under 35 U.S.C. 112.
While specification Paragraph 167 tangentially mentions in a single that the system generates interfaces for transportation entities directed to viewing and modifying routes.  A single sentence mentioning route modification is insufficient to show possession of the invention as claimed.  The specification merely recites a desired result without any discussion as to how that result is actually implemented or achieved.

Further, the structure corresponding to claim limitations that are computer-implemented specialized functions must include a general purpose computer or computer component along with the algorithms that the computer uses to perform each claimed specialized function. 
It is not enough that one skilled in the art could theoretically write a program to achieve the claimed function, rather the specification itself must explain how the claimed function is achieved to demonstrate that the applicant had possession of it. See, e.g., Vasudevan, 782 F.3d at 682-83.
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “modifying, in real-time, the selected route of the transportation entity based on the determined crop unloading wait times at the destination location” as claimed nor the claimed embodiment as a whole.
While Applicant’s specification appears to suggest some potential capabilities of the claimed system/method, the Specification merely lists potential features and fails to disclose any specific method, mechanism, process, algorithm, or example for how to perform any of the claimed steps much alone the combination of the steps as claimed. Applicant’s specification simply represents a wish list of 
Applicant’s specification does not provide a disclosure of the computer and algorithms in sufficient detail to demonstrate to one of ordinary skill in the art that the inventor possessed the invention that achieves the claimed result.
Accordingly, Applicant's specification fails to provide adequate written support to show possession as well as lacks written disclosure to enable one to use the invention without undue experimentation as claimed.  Applicant's disclosure fails to disclose any specific method, algorithm, approach, process or working example for the step of “modifying, in real-time, the selected route of the transportation entity based on the determined crop unloading wait times at the destination location” as claimed.

	







Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-8, 16, and 37-45 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  

Regarding independent Claims 1, 16 and 38, the claims are directed to the abstract idea of ‘transportation entity’ routing (vehicle, person, business or the like). This is a process (i.e. a series of steps) which (Statutory Category – Yes –process).  
The claims recite a judicial exception, a method for organizing human activity, transportation entity routing (Judicial Exception – Yes – organizing human activity).  Specifically, the claims are directed to modifying the route of a vehicle transporting crops based on a crop unloading wait times.  See 2019 Revised Guidance, 84 Fed. Reg. at 52.  Further all of the steps of “identifying”, “accessing”, “identifying”, “selecting”, “accessing”, “performing”, “modifying” and “modifying” recite functions of the transportation entity routing are also directed to an abstract idea that falls into the abstract idea subcategories of sales activities and commercial interactions.  The intended purpose of independent claims 1, 16, and 38 appears to be to display a modified transportation route to a transportation entity (e.g. driver) based on a determined crop unloading wait time at a destination.  Accordingly, the claims recite an abstract idea – fundamental economic practice, specifically in the abstract idea subcategories of managing personal behaviors.  The exceptions are the transportation entity (who is a person or business) and additional limitations of generic computer elements: navigation device, computer readable storage medium comprising instructions (Claim 16, Claim 38 preamble only), processor (Claim Alice, 573 U.S. 208, 223.  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea.  The claims as a whole do not recite more than what was well-known, routine and conventional in the field (see MPEP § 2106.05(d)).  In light of the foregoing and under the 2019 Revised Guidance, that each of the claims, considered as a whole, is directed to a patent-ineligible abstract idea that is not integrated into a practical application and does not include an inventive concept.  Accordingly, the claims are not patent eligible under 35 U.S.C. 101.

Regarding dependent claims 2-8, 37, and 39-45, the claims are directed to the abstract idea of vehicle routing and merely further limit the abstract idea claimed in independent claims 1, 16 and 38.  
Claims 2 and 39 further limits the abstract idea by limiting the pickup window to a beginning and end time (a more detailed abstract idea remains an abstract idea).  Claims 3 and 40 further limits the abstract idea by limiting the delivery window to a beginning and end time (a more detailed abstract idea remains an abstract idea).   Claims 4 and 41 further limits the abstract idea by selecting routed based on historical weather/impact data (a more detailed abstract idea remains an abstract idea). Claims 5 and 42 further limits the abstract idea by limiting the abstract idea to one or more of predicted weather, predicted traffic, or predicted wait times (a more detailed abstract idea remains an abstract idea).   Claims 6, 7, 43 and 44 further limits the abstract idea by limiting the environmental conditions to ‘immediately’ before/after the pickup/delivery windows (a more detailed abstract idea remains an abstract idea). Claims 8 and 45 further limits the abstract idea by limiting the environmental information 
None of the limitations considered as an ordered combination provide eligibility because taken as a whole the claims simply instruct the practitioner to apply the abstract idea to a generic computer.  

Further regarding claims 1-8, 16 and 32-38, Applicant’s specification discloses that the claimed elements directed to processor (Claim 16, Claim 38 preamble only), memory storing instructions (Claim 16, Claim 38 preamble only) and navigation device at best merely comprise generic computer hardware which is commercially available. More specifically Applicant’s claimed features directed to a system do not represent custom or specific computer hardware circuits, instead the terms merely refers to commercially available software and/or hardware. Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor, etc.).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and paper.  The claim limitations which recite a computer implemented method is at best recite generic, well known hardware.  However, the recited generic hardware simply performs generic computer function of 
Applicant has not demonstrated that a special purpose machine/computer is required to carry out the claimed invention.  A special purpose machine is now evaluated as part of the significantly more analysis established by the Alice decision and current 35 U.S.C. 101 guidelines.  It involves/requires more than a machine only broadly applying the abstract idea and/or performing conventional functions.

Applicant’s specification discloses that the claimed elements directed to a processor, memory storing instructions and navigation device merely comprise generic computer hardware which is commercially available.  More specifically Applicant’s claimed features directed to a system and components do not represent custom or specific computer hardware circuits, instead the term system merely refers to commercially available software and/or hardware.   Thus, as to the system recited, "the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic computer; the system claims recite a handful of generic computer components configured to implement the same idea." See Alice Corp. Pry. Ltd., 134 S.Ct. at 2360.
Accordingly, the claims merely recite manipulating data utilizing generic computer hardware (e.g. memory, processor).  Generic computers performing generic computer functions, alone, do not amount to significantly more than the abstract idea. Further the lack of detail of the claimed embodiment in Applicant’s disclosure is an indication that the claims are directed to an abstract idea and not a specific improvement to a machine.
Accordingly given the broadest reasonable interpretation and in light of the specification the claims are interpreted to include the process steps being performed by a human mind or via pen and 




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 16, and 38-45 are rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., U.S. Patent Publication No. 20180349849 in view of Flood et al., U.S. Patent Publication No. 20190102623 in view of in view of Kadaba, U.S. Patent Publication No. 20070095905 in view of Friend et al., U.S. Patent Publication No. 20010032165.

Regarding Claims 1, 16 and 38, Jones et al. discloses system and method comprising:
Identifying (Figure 8), for a product listed (e.g. capacity message; Paragraphs 12-13, 44, 52-55) within an online system (Figure 6; Paragraph 9), a pick-up location of a product (Paragraphs 89, 117), a destination location of a product (Paragraphs 89, 117), a pickup window (Paragraphs 20, 278, 279), a delivery window (Paragraphs 278, 279), a type of product (Paragraph 89) and a quantity of product (Paragraphs 31-33; 94-113; Figure 2 – pricing engine, request quote); 
Accessing environmental information describing a set of expected environmental conditions during the transportation of the product from the pickup to the destination location (Paragraphs 157, 206, 209, 214, 280, 281, 283);

Selecting a route (e.g. lanes, legs; Paragraphs 47, 90, 151) between the pickup and destination locations based on the set of expected environmental conditions (Figure 6, Elements 631, 632; Paragraph 120, 123, 232).

Jones et al. does not disclose real-time image analysis to determine unloading times as claimed.

Flood et al., from the same field of endeavor of transportation management/planning, discloses a system and method comprising:
Accessing via a set of aerial images of a destination location (Figure 1; Paragraphs 82, 91);
Performing one or more image analysis operations on the set of aerial images to determine real-time crop (e.g. forestry, trees) unloading wait time (e.g. cycle time, total process time, total operation time, productivity metrics, etc.) at a destination location (Paragraphs 79-82, 88, 91, 105, 147-152).

It would have been obvious to one skilled in the art the system and method as disclosed by Jones et al. would have benefited from determining unloading wait times (e.g. cycle time, total process time) at a destination location in view of the disclosure of Flood et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Jones et al. and Flood et al. with its real-time aerial imagery analysis would have been capable of performing the same analysis of a set of images captured by a satellite vs. a UAV in view of official notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the real-time/in-transit modification of a transportation of crops and other perishable goods (e.g. perishable fruit, vegetables, etc.) based on sensed/detected environmental conditions is old and very well known (support can be found in at least the following references:  Mandava et al., U.S. Patent Publication No. 20180018868 Paragraph 5; Mandava et al., U.S. Patent Publication No. 20180088098 Paragraph 65; Kim et al., U.S. Patent Publication No. 20140252085 Paragraph 16; Akhtar, U.S. Patent No. 10728336 Claim 1; Wagner, U.S. Patent Publication No. 20140049392; Paragraphs 3-7; Figure 1), Jones et al. does not disclose in-transit route modification as claimed.


Identifying a transportation entity able to pickup the quantity of product from a pickup location and transport the product to a destination location for delivery (Figure 1; Paragraph 4);
Selecting a route between the pickup and destination locations based on the set of expected environmental conditions (Paragraphs 60, 61, 71);
As the transportation entity is navigating the selected route, detecting via a set of sensors coupled to a vehicle of the transportation entity (Figure 4, S100; Figures 5, 6; Paragraphs 13-15, 42), a real-time condition of the product during transport (Figures 1, 2; Paragraphs 14, 15, 17, 41, 42);
In response to the selected detected condition exceeding a threshold (min, max, limit, zone, range, etc.; Figure 4, Elements S106, S110; Paragraphs 18, 21, 22, 48, 49, 55, 56) modifying the selected route of the transportation entity to minimize risk of degradation of the crop product due to the detected condition exceeding the threshold condition (Figure 2, Element 50; Figure 4, Element S110; Paragraphs 48, 49, 56, 58, 70); and
Modifying for the transportation entity an interface displayed by a client device of the transportation entity display the modified route (e.g. update transportation instructions; Paragraphs 59-61, 69, 70) within an interface.

It would have been obvious to one skilled in the art that the system and method as disclosed by Jones et al. would have benefited from the well-known practice of in-transit route modification of shipped products based on sensed environmental conditions in view of the disclosure of Kadaba, the resultant system avoiding product degradation due to environmental conditions exceeding a threshold (Kadaba:  Paragraphs 9-11) during transportation of the product.  Further since the claimed invention is 

Neither Jones et al. nor Kadaba disclose a map interface as claimed.

Official notice is taken that displaying a map via an interface of a device to display route/navigational information to a transportation entity (e.g. driver) is old, very well-known and widely practiced, support for this old and well-known fact can be found in at least (Burnett, U.S. Patent No. 9928475 (Figures 6h; Figure 7B, Element 745; Column 8, Lines 58-68; Column 8, Lines 1-30).

It would have been obvious to one skilled in the art that the system and method as disclosed by Jones et al. and Kadaba with its ability to transmit modified route information to the transportation entity would have benefited from displaying the modifying transportation instructions via a map interface in view of Official Notice, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

While the transportation of crop/agricultural products is old and very well known, neither Jones et al. nor Kadaba expressly limit the transported products to only crops as claimed.

Friend et al., from the same field of endeavor of transportation products, discloses a system and method comprising identifying, for a crop product listed within an online system (Figure 8; marketplace; 

It would have been obvious to one skilled in the art that the system and method as disclosed by the combination of Jones et al. and Kadaba would have been utilizing to transport any of a plurality of products including but not strictly limited to crop products in view of the disclosure of Friend et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claims 2, 3, 39 and 40, while having a time range (start/end) associated with a delivery or pickup window is old and very well known (e.g. UPS will delivery your package between 10AM-2PM), Jones et al. does not disclose beginning/ending times as claimed.  Support for this old and well-known fact can be found in at least Hersh et al., U.S. Patent Publication No. 2005/0278063 (Figure 3, Step 47; Paragraph 87).

Friend et al., from the same field of product transportation, discloses a system and method wherein the pickup/delivery windows comprise a beginning and ending time (Figures 10, 11a, 11b – available from/tom fields; Paragraph 92).

Regarding Claims 4 and 41, Jones et al. discloses a system and method wherein a computed transportation route changes in real-time in response to a change in weather conditions associated with the transportation route (e.g. continually updating scheduling estimates / time of arrival based on 

Jones et al. does not disclose historic impact data as claimed.

Kadaba, from the same field of endeavor of product transportation, discloses a system and method further comprising accessing historic impact data describing historic impact of weather OR transportation conditions on transportation of the product wherein the selected routed is further modified based on the accessed historic impact data (Paragraphs 43, 71; Figure 5).

Regarding Claims 5 and 42, Jones et al. discloses a system and method wherein the accessed environmental information includes information describing ONE or more (of): predicted weather conditions between pickup/destination location (Paragraphs 157, 206-209, 281) or predicted traffic between pickup/destination location (Paragraphs 158, 183, 206, 214, 280) or predicted wait times to load product at pickup location or unload product at the destination location (Paragraphs 91, 160, 220).

Regarding Claims 6, 7, 43 and 44, Jones et al. discloses a system and method wherein the accessed environmental information further describes expected environment conditions before or after or during the delivery/pickup window (Paragraphs 206-209, 214, 220).

Regarding Claims 8 and 45, Jones et al. discloses a system and method wherein a computed transportation price is accessed in real-time based on ONE or more of: satellite or traffic monitoring or electronic logging devices or data from cell phone transmissions (Paragraphs 83, 180, 181, 206-211).

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Jones et al., U.S. Patent Publication No. 20180349849 in view of Flood et al., U.S. Patent Publication No. 20190102623 in view of in view of Kadaba, U.S. Patent Publication No. 20070095905 in view of Friend et al., U.S. Patent Publication No. 20010032165 as applied to the claims above and further in view of Beasley et al., U.S. Patent Publication No. 20190236537.

Regarding Claim 37, Jones et al. does not disclose modifying a route based on a type of transportation equipment available.

Beasley et al., from the same field of endeavor of transportation perishable goods (Abstract), discloses a system and method wherein the route is further modified based on a type of transportation equipment available to the transportation entity (e.g. refrigerated truck capacity/availability; Paragraphs 56, 57).

It would have been obvious to one skilled in the art that the system and method as disclosed by Jones et al., Kadaba and Friend et al. would have benefited by taking into account a plurality of factors/requirements when routing perishable goods including by not limited to the availability of temperature controlled trailers/transportation when selecting a route in view of the disclosure of Beasley et al., the resultant system/method enabling perishable crops (vegetables, grains, beans, etc.) to be transported without damage or other undesirable effects (Beasley et al.:  Paragraph 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623